Case 2:18-cr-00687-JMV Document 110 Filed 07/17/20 Page 1 of 1 PagelD: 360

THE ANTHONY POPE LAW FIRM, P.C.

ATTORNEYS AT LAW

 

NEW JERSEY OFFICE NEW YORK OFFICE
60 PARK PLACE 275 MADISON AVE.
SUITE 703 35™ FLOOR
NEWARK, NJ 07102 NEW YORK. NY 10016
TEL: (973) 344-4406 TEL: (212) 905-4900
FAX: (973) 344-3201 FAX: (973) 344-3201

wow wwanthonypopelawtinn.com

 

PLEASE REPLY TO:
ANTHONY POPE, ESQ. New fersey Office
upope@apopelirnecom

*Certified by the Supreme Court of
New Jersey as a Civil & Criminal Trial Attomey

July 17, 2020

Hon. John Michael Vazquez, U.S.D.C_J.
50 Walnut St.
Newark, NJ 07102

Re: United States v. Melissa Reynolds

Docket No.: 2:18-cr-00687
Dear Judge Vazquez,

Please accept this as an amendment to our previous submission. In light of our correction
to our previous submission, we request that if the Court grants our motion to extend our client’s
surrender date, that this date be extended until the Spring of 2021. Thank you for your
consideration.

Respectfully submitted,
THE ANTHONY POPE LAW FIRM, P.C.

 

ANTHONY POPE, ESO.

CC: Joyce Malliet, A.ULS.A.
